                        So Ordered.

      Dated: March 4th, 2021
              1

              2

              3

              4

              5

              6

              7

              8

              9

             10                            UNITED STATES BANKRUPTCY COURT
             11                            EASTERN DISTRICT OF WASHINGTON
             12       In re                                              Chapter 11
             13       EASTERDAY RANCHES, INC., et al.                    Lead Case No. 21-00141-WLH11
                                                                         Jointly Administered
             14                                       Debtors. 1
                                                                         ORDER AUTHORIZING DEBTOR
             15                                                          EASTERDAY RANCHES, INC. TO
                                                                         ENTER INTO SETTLEMENT
             16                                                          TERM SHEET WITH TYSON
                                                                         FRESH MEATS, INC.
             17

             18

             19               This matter having come before the court upon the motion (the “Motion”)2 of
             20   debtor and debtor in possession Easterday Ranches, Inc. (“Ranches”) for the entry of an
             21   order, pursuant to sections 105 and 363(b) of Title 11 of the United States Code and
             22   Federal Rules of Bankruptcy Procedure 6004 and 9019, authorizing Ranches to enter
             23   into and honor that certain Binding Settlement Term Sheet dated February 24, 2021 (the
             24   “Settlement Term Sheet”), by and between Ranches and Tyson Fresh Meats, Inc.
             25

             26   1
                        The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141)
                        and Easterday Farms, a Washington general partnership (21-00176).
             27
                  2
             28         A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.
                                                                                                     B USH K ORNFELD           L LP
                  ORDER APPROVING SETTLEMENT TERM SHEET                                                      LAW OFFICES
                                                                                                        601 Union St., Suite 5000
ec04be01dt                                                                                           Seattle, Washington 98101-2373
                                                                                                        Telephone (206) 292-2110
              21-00141-WLH11           Doc 265     Filed 03/04/21     Entered 03/04/21 11:51:53         Pg    1 of(206)
                                                                                                        Facsimile    14292-2104
              1   (“Tyson”). The court having reviewed the Motion and the Settlement Term Sheet, the
              2   response filed by the Official Committee of Unsecured Creditors of Easterday Ranches
              3   (the “Committee”) appearing at Docket No. 253 and the response filed by Segale
              4   Properties LLC (“Segale”) appearing at Docket No. 255 and in consideration of the
              5   arguments of counsel at the hearing on the Motion, and the evidence submitted in
              6   support thereof, finds good cause to grant the relief requested in the Motion, as set forth
              7   herein.
              8         IT IS HEREBY ORDERED THAT:
              9         1.     The Motion [Docket No. 216] is hereby GRANTED, as set forth below.
             10         2.     The Settlement Term Sheet attached hereto as Exhibit 1 and the terms
             11   therein are hereby approved.
             12         3.     Ranches is hereby authorized, but not directed, to enter into and honor the
             13   terms and conditions of the Settlement Term Sheet.
             14         4.     The Trustee Motion is deemed withdrawn.
             15         5.     Ranches and Tyson are hereby authorized to take all actions necessary or
             16   appropriate to effectuate the relief granted pursuant to this order.
             17         6.     Notwithstanding anything to the contrary therein, the Settlement Term
             18   Sheet does not limit the right of Ranches, Tyson, the Committee or any other party in
             19
                                                                _
                  interest to seek appropriate relief from the Ccourt with respect to the amount, subject,
             20   or proposed recipient of any payment made or contemplated under the Approved
             21   Budget.
             22         7.     Notwithstanding anything to the contrary therein, the Settlement Term
             23   Sheet does not limit the right of any party in interest, including but not limited to the
             24   Committee or Segale, to conduct appropriate and reasonable discovery of facts or
             25   circumstances involving Ranches or its relationship with Tyson or, concomitantly, the
             26   ability or obligation of any party in interest, including Ranches and Tyson, to respond
             27   to such discovery as appropriate. Nothing in this Order restricts or limits the rights of
             28                                                                           B USH K ORNFELD            L LP
                                                                                                   LAW OFFICES
                  ORDER APPROVING SETTLEMENT TERM SHEET - 2                                   601 Union St., Suite 5000
                                                                                           Seattle, Washington 98101-2373
ec04be01dt                                                                                    Telephone (206) 292-2110
                                                                                              Facsimile (206) 292-2104
              21-00141-WLH11      Doc 265    Filed 03/04/21   Entered 03/04/21 11:51:53     Pg 2 of 14
              1   any party from exercising its right to conduct discovery pursuant to the Federal Rules
              2   of Bankruptcy Procedure or any other relevant federal or state corollary.
              3         8.     Notwithstanding anything in the Bankruptcy Code, the Bankruptcy Rules,
              4   or the Local Rules of the United States Bankruptcy Court for the Eastern District of
              5   Washington to the contrary, this order shall be effective upon entry.
              6         9.     The stay imposed pursuant to Bankruptcy Rule 6004(h) is waived.
              7         10.    The court shall retain jurisdiction and power to hear and determine all
              8   matters arising from or related to the implementation of this order or the transfer of the
              9   Cattle.
             10
                                                  /// END OF ORDER ///
             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28                                                                           B USH K ORNFELD           L LP
                                                                                                  LAW OFFICES
                  ORDER APPROVING SETTLEMENT TERM SHEET - 3                                  601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
ec04be01dt                                                                                   Telephone (206) 292-2110
                                                                                             Facsimile (206) 292-2104
              21-00141-WLH11      Doc 265    Filed 03/04/21   Entered 03/04/21 11:51:53    Pg 3 of 14
              1   PRESENTED BY:
              2   /s/ Thomas A. Buford
                  THOMAS A. BUFORD, III (WSBA 52969)
              3   BUSH KORNFELD LLP
              4
                  RICHARD M. PACHULSKI (admitted pro hac vice)
              5   JEFFREY W. DULBERG (admitted pro hac vice)
                  MAXIM B. LITVAK (admitted pro hac vice)
              6
                  PACHULSKI STANG ZIEHL & JONES LLP
              7   Proposed Attorneys for
              8   Debtors and Debtors in Possession
              9   * Change made by court
             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28                                                                          B USH K ORNFELD           L LP
                                                                                                 LAW OFFICES
                  ORDER APPROVING SETTLEMENT TERM SHEET - 4                                 601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
ec04be01dt                                                                                  Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104
              21-00141-WLH11      Doc 265   Filed 03/04/21   Entered 03/04/21 11:51:53    Pg 4 of 14
                                                        EXHIBIT 1

                                                          Term Sheet




             DOCS_SF:105090.4 20375/002
ec04be01dt
             21-00141-WLH11               Doc 265   Filed 03/04/21   Entered 03/04/21 11:51:53   Pg 5 of 14
                                    EASTERDAY RANCHES, INC.
                                     Binding Settlement Term Sheet

                                            February 24, 2021

               Debtor                   Easterday Ranches, Inc., debtor in possession in
                                        Chapter 11 Case No. 21-00141 WLH11 in the U.S.
                                        Bankruptcy Court for the Eastern District of
                                        Washington (the “Bankruptcy Court”). The voluntary
                                        petition was filed February 1, 2021 (“Petition Date”).

                                        This Term Sheet is subject to the approval of the
                                        Bankruptcy Court, which shall be sought by Debtor
                                        (with Tyson’s support) on expedited notice to the extent
                                        possible.

               Tyson                    Tyson Fresh Meats, Inc. or its designee

               Cattle Term Sheet        Tyson will continue to fund weekly advances to Debtor
                                        for the care and maintenance of cattle and associated
                                        overhead on the conditions set forth in the Cattle Move
                                        Term Sheet between Debtor and Tyson dated February
                                        16, 2021 (as may be modified under its own terms, the
                                        “Cattle Term Sheet”) on a weekly basis. To the extent
                                        of any conflict between the terms of the Cattle Term
                                        Sheet and this Term Sheet, this Term Sheet shall
                                        control. In the event this Term Sheet is not approved by
                                        the Bankruptcy Court, any funding made prior to the
                                        date hereof, and the funding made on an interim basis
                                        pursuant to this Term Sheet pending Bankruptcy Court
                                        approval, shall be governed by the Cattle Term Sheet.

               Approved Budget          The initial approved budget (the “Approved Budget”)
                                        for Debtor with respect to Tyson advances and the use
                                        of such funds is attached hereto as Exhibit A. Debtor
                                        may use advances only in accordance with the
                                        Approved Budget.        The Approved Budget reflects
                                        Debtor’s current best estimate of receipts and
                                        disbursements relating to cattle for the projected period,
                                        subject to final reconciliation. Debtor reserves the right
                                        to propose an amended, revised, or updated budget
                                        more frequently than contemplated below, based on
                                        actual results and revised projections, provided that any
                                        such amendment, revision, or update is subject to
                                        Tyson’s express reasonable approval.


                                                     1

eb24k401k5
             21-00141-WLH11   Doc 265   Filed 03/04/21    Entered 03/04/21 11:51:53       Pg 6 of 14
                                        On the 7th and the 22nd day (or the next business day)
                                        of each month to occur after approval of this Term
                                        Sheet by the Bankruptcy Court, Debtor will provide
                                        Tyson with a report showing actual cash receipts and
                                        disbursements of Debtor under the Approved Budget as
                                        of the 15th day of each month and on the last day of
                                        each month, a written explanation of all material
                                        variances, and a proposed reconciliation of budget-to-
                                        actual amounts (“Reconciliation”). Further, Debtor
                                        may update and roll-forward the proposed Approved
                                        Budget twice each month by the dates noted in the
                                        foregoing sentence or at such other interval as agreed to
                                        by Tyson and Debtor. Any such updated proposed
                                        Approved Budget shall be subject to Tyson’s express
                                        reasonable approval. To the extent a Reconciliation
                                        shows that prior Tyson advances exceeded the Debtor’s
                                        actual expenditures, such excess advances shall be
                                        automatically applied against and reduce the next
                                        advance amount.

               Billing                  Debtor will bill Tyson twice per month in the ordinary
                                        course pursuant to the Cattle Feeding Agreement between
                                        Debtor and Tyson dated as of February 20, 2017 (as
                                        amended to date, including through the Cattle Term
                                        Sheet and this Term Sheet, the “Cattle Feeding
                                        Agreement”), for the period from and after February 1,
                                        2021 (provided, however, that Tyson shall not be liable
                                        for any amounts arising on a postpetition basis under
                                        the “true-up” provisions at the section called
                                        “Settlement and Return on Investment” in the Cattle
                                        Feeding Agreement), and such billings shall be
                                        automatically applied against the advances.

                                        Any advances that are not repaid from actual billings for
                                        the care and maintenance of the cattle and associated
                                        overhead shall constitute an allowed administrative
                                        expense claim against Debtor. To the extent of any
                                        deficiency in Tyson advances to Debtor against actual
                                        billings, Tyson shall fund the difference to Debtor.

               Operations; Herd         Debtor will continue operating its business in the
               Disposition              ordinary course subject to the terms of this Term Sheet,
                                        and subject to the Bankruptcy Code. Without limiting
                                        the generality of the foregoing, Debtor will continue to
                                        operate its feedlots for the benefit of cattle thereon as of
                                        the Petition Date (but will not purchase any other cattle

                                                      2

eb24k401k5
             21-00141-WLH11   Doc 265   Filed 03/04/21     Entered 03/04/21 11:51:53        Pg 7 of 14
                                         or accept any other cattle for growing and feeding), will
                                         continue to feed and grow the cattle in its possession as
                                         of the Petition Date (the “Herd”), and will deliver cattle
                                         to Tyson’s (or its affiliate’s) packinghouse or make
                                         available the cattle for transport by Tyson to other
                                         locations off Debtor’s premises, all in accordance with
                                         the Cattle Feeding Agreement.

                                         The actual and necessary expenses of preserving and
                                         maintaining the Herd will be funded through advances
                                         on the conditions set forth in the Cattle Term Sheet (as
                                         modified by this Term Sheet).

                                         The “true-up” provisions at the section called
                                         “Settlement and Return on Investment” in the Cattle
                                         Feeding Agreement are hereby eliminated for purposes
                                         of any postpetition claims or obligations. The true-up
                                         shall not be applied to any cattle transferred to Tyson by
                                         Debtor at any time on a postpetition basis, or otherwise
                                         affect the relationship between Tyson and Debtor except
                                         in computing Tyson’s prepetition claims against the
                                         estate.

               Withdrawal of Trustee     Prior to the date hereof, Tyson has filed a Motion for
               Motion / Reservation of   Appointment of Trustee (the “Trustee Motion”). Upon
               Rights                    Bankruptcy Court approval of this Term Sheet, Tyson
                                         shall withdraw the Trustee Motion and Tyson agrees
                                         not to renew its request for a trustee (or assist anyone
                                         else with a trustee motion in Debtor’s or any other
                                         affiliate’s case) prior to: (a) the occurrence of a breach
                                         by Debtor of its obligations under this Term Sheet or (b)
                                         based upon acts or omissions of Debtor found by the
                                         Bankruptcy Court to constitute willful misconduct or
                                         gross negligence occurring on a postpetition basis.

                                         The transfer of cattle to Tyson is without prejudice to
                                         the rights and defenses of any party in interest, whether
                                         party hereto or otherwise, regarding ownership of the
                                         cattle, the value of the cattle, any costs or expenses
                                         incurred with respect to the cattle, or any liens or set off
                                         rights that may be asserted with respect to the cattle or
                                         the proceeds thereof. Notwithstanding anything to the
                                         contrary herein, nothing herein shall be construed as an
                                         assumption or ratification of the Cattle Feeding
                                         Agreement by Debtor; provided that without Tyson’s
                                         prior written consent Debtor shall not reject the Cattle
                                         Feeding Agreement prior to the Trigger Date, provided

                                                       3

eb24k401k5
             21-00141-WLH11   Doc 265    Filed 03/04/21     Entered 03/04/21 11:51:53        Pg 8 of 14
                                           that a breach of this Term Sheet by Debtor will not be
                                           considered in determining the Trigger Date for purposes
                                           of this paragraph.

                                           Notwithstanding the foregoing, Debtor shall not
                                           commence litigation (or assist anyone else with
                                           litigation) against Tyson relating to the foregoing
                                           reserved rights prior to the Trigger Date, a breach of this
                                           Term Sheet by Tyson, or the filing of another Trustee
                                           Motion by Tyson. Debtor shall endeavor to engage in
                                           good faith negotiations with Tyson in an effort to
                                           resolve such litigation claims prior to proposing or
                                           confirming a chapter 11 plan by Debtor.

               Trigger Date                All commitments of Tyson to fund advances under the
                                           Cattle Term Sheet and hereunder shall be deemed
                                           terminated on the earliest to occur of:

                                           (i) removal of the last cattle from Debtor’s custody,
                                           possession, or control;

                                           (ii) June 30, 2021;

                                           (iii) material breach of this Term Sheet by Debtor;

                                           (iv) Debtor lacks authority to use cash collateral to fund
                                           the care and maintenance of the cattle; or

                                           (v) willful misconduct or gross negligence in Debtor’s
                                           postpetition operation of the estate.

                                           The date on which the earliest of clauses (i) through (v)
                                           above occurs is the “Trigger Date.”

                                           Debtor’s obligations under this Term Sheet shall
                                           terminate upon a breach of this Term Sheet by Tyson.

               Case Milestones             Debtor must comply with the following milestones
                                           (each, a “Case Milestone”) with respect to its chapter
                                           11 case:

                                                  (a) Tyson acknowledges that Skye Root of Root
                                                  Agricultural Advisory is an acceptable broker
                                                  and/or real estate agent in order to assist Debtor
                                                  to sell its real estate assets through one or more
                                                  sales under Bankruptcy Code § 363; no later than
                                                  30 days after the date hereof, Debtor must file an
                                                  application seeking approval of the retention of
                                                         4

eb24k401k5
             21-00141-WLH11      Doc 265   Filed 03/04/21        Entered 03/04/21 11:51:53    Pg 9 of 14
                                              such person(s); and no later than 45 days after
                                              the date of filing of such application, an approval
                                              order must be entered.

                                              (b) No later than 30 days after the date hereof,
                                              Debtor must file a motion for approval of sale
                                              procedures related to a sale of all or substantially
                                              all of Debtor’s real estate assets (“Sale Procedure
                                              Motion”). Debtor must obtain an order from the
                                              Bankruptcy Court approving the Sale Procedure
                                              Motion no later than 45 days after filing the Sale
                                              Procedure Motion.

                                              (c) No later than June 15, 2021, Debtor must file
                                              a motion for approval of the sale (through one or
                                              more sales) of all or substantially all of Debtor’s
                                              real estate assets; and no later than July 15, 2021,
                                              Debtor must obtain an order from the
                                              Bankruptcy Court approving such sale(s).

                                              (d) No later than July 1, 2021, Borrower must
                                              file a chapter 11 plan of reorganization (“Plan”)
                                              and     accompanying       disclosure     statement
                                              (“Disclosure Statement”). The Bankruptcy
                                              Court must enter an order approving the
                                              Disclosure Statement on or before August 15,
                                              2021, and must enter an order confirming the
                                              Plan no later than October 15, 2021, and the
                                              effective date of the Plan must have occurred on
                                              or prior to the date which is 30 days after entry of
                                              the order confirming the Plan.




                                   SIGNATURE PAGE TO FOLLOW




                                                    5

eb24k401k5
             21-00141-WLH11   Doc 265   Filed 03/04/21   Entered 03/04/21 11:51:53       Pg 10 of 14
21-00141-WLH11   Doc 265   Filed 03/04/21   Entered 03/04/21 11:51:53   Pg 11 of 14
21-00141-WLH11   Doc 265   Filed 03/04/21   Entered 03/04/21 11:51:53   Pg 12 of 14
                                                      EXHIBIT A

                                                   Approved Budget




                DOCS_SF:105084.5 20375/002
eb24k401k5
             21-00141-WLH11          Doc 265   Filed 03/04/21   Entered 03/04/21 11:51:53   Pg 13 of 14
                                                                           Easterday Ranches




                                                                                                                                                                                           Pg 14 of 14
                                                                         Tyson Cash Projection
                                                                        2/23/2021 - 6/30/2021
                                      (2 Weeks)    (1 Week)      (1 Week)      (2 Weeks) (2 Weeks) (2 Weeks) (2 Weeks) (2 Weeks) (2 Weeks) (2 Weeks) (2 Weeks)                5 Months
                                        Actual       Actual      Projected     Projected Projected Projected Projected Projected Projected Projected Projected                Projected




                                                                                                                                                                                           Entered 03/04/21 11:51:53
($000s)                                2/15/21     2/22/21       2/28/21       3/15/21 3/31/21 4/15/21 4/30/21 5/15/21 5/31/21 6/15/21 6/30/21                                Total
Receipts
   Tyson Advances                     $ 1,750      $ 1,396       $ 1,396       $ 1,860     $ 2,156     $ 1,698     $ 1,377     $ 1,067     $   712     $   424     $   239    $ 14,076
Operating Disbursements
   Feed - 3rd Party (paid/consumed)         439          360           500       1,047       1,011         813         657         475         344         190         115         5,953
   Feed - Farms (paid/consumed)             986          405           500         698         674         542         438         316         229         127          77         4,993
   Salaries, Wages & Benefits                  5         171           220         191         187         148         122            86          64          35        21         1,249
   Maintenance                               -            -               50          74          61          58          40          34          21          13         7           357
   Freight                                   -            -               50          72          59          56          39          33          20          13         7           349
   Fuel/Propane                              -              60            30          58          49          45          32          26          17          11         6           333
   Repairs                                   -            -               80          57          48          44          31          26          16          10         5           316
   Supplies                                  -               0            50          22          21          17          13          10           7           4         2           148
   North Feedlot Rent                        -            -             -           -           -           -           -             87        -             46         6           140




                                                                                                                                                                                           Filed 03/04/21
   Utilities & Deposits                      -            -               22        -             22        -             14        -              7        -            3            68
   Other Miscellaneous                       -               8            37          18          28          14          18           8          10           3         3           148
     Total Operating Disbursements        1,430        1,004         1,539       2,238       2,160       1,738       1,404       1,101         735         453         253        14,054
Net Cash Flow                         $    320     $     392     $    (143) $      (378) $       (4) $      (39) $      (27) $      (35) $     (23) $      (28) $      (14)   $      21




                                                                                                                                                                                           Doc 265
                                                                                                                                                                                           21-00141-WLH11
